RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 06a0458p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                     X
                              Petitioner-Appellee, -
 DAVID EDDLEMAN,
                                                      -
                                                      -
                                                      -
                                                         No. 05-1493
         v.
                                                      ,
                                                       >
 KEN MCKEE, Warden,                                   -
                           Respondent-Appellant. -
                                                      -
                                                      -
                                                     N
                      Appeal from the United States District Court
                     for the Eastern District of Michigan at Detroit
                    No. 04-70830—Arthur J. Tarnow, District Judge.
                                         Argued: September 11, 2006
                                  Decided and Filed: December 14, 2006
      Before: BOGGS, Chief Judge; MARTIN, Circuit Judge; and OLIVER, District Judge.*
                                              _________________
                                                   COUNSEL
ARGUED: Raina I. Korbakis, OFFICE OF THE ATTORNEY GENERAL, Lansing, Michigan, for
Appellant. Andrew N. Wise, FEDERAL PUBLIC DEFENDERS OFFICE, Detroit, Michigan, for
Appellee. ON BRIEF: Raina I. Korbakis, OFFICE OF THE ATTORNEY GENERAL, Lansing,
Michigan, for Appellant. Andrew K. Wilkins, Okemos, Michigan, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
        BOGGS, Chief Judge. This case presents the question of what type of deference we owe on
collateral review to a state court’s harmless-error determination. David Eddleman was convicted
of second-degree murder and a firearm offense in a Michigan state court. On direct review, the
Michigan Court of Appeals affirmed his conviction, concluding that the trial court erred in admitting
his coerced confession but that the error was harmless. Eddleman petitioned for a writ of habeas
corpus in federal court. The district court granted the writ, and warden Ken McKee appealed.



         *
          The Honorable Solomon Oliver Jr., United States District Judge for the Northern District of Ohio, sitting by
designation.


                                                          1
No. 05-1493           Eddleman v. McKee                                                         Page 2


         We affirm. We hold that, when a state court has found an error to be harmless, we should
ask on collateral review whether the state court’s harmless-error decision was contrary to, or an
unreasonable application of, the clearly established federal rule that a trial error is harmless only if
it is harmless beyond a reasonable doubt. Applying this standard of review to the case at hand, we
hold that the Michigan Court of Appeals’s harmless-error determination was an unreasonable
application of the Supreme Court’s decisions in Chapman v. California, 386 U.S. 18 (1967), and
Arizona v. Fulminante, 499 U.S. 279 (1991).
                                                   I
        Eddleman’s conviction arose out of the shooting death of sixteen-year-old Joane Georgescu
early in the morning of October 13, 1996. Georgescu was seated in a car parked near the corner of
Kirkland and Trenton Streets in western Detroit, near Dearborn, when a bullet shot from a passing
car entered through the trunk of her car, passed through the back seat, and struck her in the heart.
The state of Michigan charged Eddleman with first-degree premeditated murder, second-degree
murder, and possession of a firearm during a felony. He stood trial in Wayne County Circuit Court,
starting on July 15, 1999.
        The government argued that Eddleman was a member of the Insane Spanish Cobras, a street
gang, and shot Georgescu while carrying out a mission ordered by the gang’s leader, Jesus Garcia.
The evidence it introduced to support its theory consisted of Eddleman’s confession and the
testimony of four key witnesses – three other gang members and a jailhouse informant. As
discussed below, reasons existed to doubt the credibility of each of the witnesses. The government
did not present any physical evidence linking Eddleman to the crime or any other eyewitnesses who
could identify the vehicle used in the shooting or any of its occupants.
        The first witness, Brian Babbitt, testified that he was a member of the Insane Spanish Cobras
street gang in October 1996 and that Garcia was the gang’s leader. He stated that on the evening
of October 12, 1996, shortly before the shooting, Garcia ordered Eddleman on a mission to find and
shoot members of a rival gang in order to increase his rank within the Insane Spanish Cobras.
According to Babbitt, Eddleman received a military-style M-1 carbine, the type of gun used in the
shooting, and then left to carry out the mission.
        Eddleman allegedly sat in the front passenger seat of a burgundy Chevrolet Nova carrying
three other people: fellow gang member Richard Glockens, who was driving; Babbitt, who was in
the back seat; and an unnamed fourth individual, who was lying across the back seat after passing
out due to alcohol consumption. Their initial attempt to find rival gang members failed. They
returned to the gang house, where, according to Babbitt, Eddleman told Garcia that he knew the
location of a rival gang party. Garcia told him to “shoot it up,” and the car departed again, with
Eddleman giving Glockens directions to an address near the intersection of Kirkland and Trenton
Streets. A second car followed, “[t]o make sure the mission was done right.” Babbitt claimed that,
before the shooting, he got out of Eddleman’s car and got into the second car, because he “had a bad
feeling” about what was happening. From that second car, he testified, he saw a total of ten to
twelve shots fired from the passenger’s side of the Nova toward a crowd of young men gathered
outside a house. According to Babbitt, “Dave Eddleman [was] the only one firing any shots.”
        Two categories of facts brought out at trial call Babbitt’s credibility into question. First,
Babbitt received significant benefits from the police in exchange for his testimony. On January 3,
1997, Babbitt was arrested for the killing of Georgescu. On January 7, 1997, he was arrested again,
this time for the murder of Freddy Sanchez. The Wayne County Prosecutor’s office granted him
immunity from prosecution for both murders on January 22, 1997, in exchange for his testimony
against Eddleman, Garcia, Glockens, and another gang member allegedly involved in the Sanchez
murder. At the time, Babbitt also faced charges of felony assault, using a firearm in the commission
No. 05-1493           Eddleman v. McKee                                                       Page 3


of a felony, and violating probation. After negotiating the immunity agreement, the prosecutor
allowed Babbitt to plead guilty only to a reduced charge of aiming without malice, with a sentence
of time served.
        Second, Babbitt’s trial testimony conflicted in three ways with statements he had made
previously. On January 3, 1997, and again on January 10, 1997, Babbitt told police that he was
never in a car with Eddleman on the night of the shooting; at trial, he testified that he was in the
same car as Eddleman until shortly before the shooting. In the same January 3 interview, Babbitt
stated that Eddleman brought the M-1 carbine used in the shooting himself; in his preliminary
examination testimony for a separate trial against Garcia, he claimed that Garcia had given
Eddleman the gun; finally, at trial, he testified that another gang member, Cano, gave Eddleman the
gun. In another interview with police on January 7, 1997, Babbitt did not mention that Garcia was
involved in the shooting; at trial, he testified that Garcia directly ordered the shooting.
        The next witness, jailhouse informant Ricky O’Neal, testified that he was the head of a
Chicago-area gang, that he had met and befriended Garcia while in prison in 1993 or 1994, and that
Garcia had introduced him to Eddleman while Garcia and Eddleman were in jail awaiting trial for
Georgescu’s murder. O’Neal claims that he talked to Eddleman while the two of them, along with
Garcia and Glockens, were working out at the jail gym. According to O’Neal, Eddleman admitted
that he had “shot and killed that innocent girl” and stated that “he wanted to take the rap alone to
free” Garcia and Glockens.
        O’Neal testified pursuant to a plea agreement in which the state agreed to reduce a pending
charge of assault with intent to rob, which carried a possible life sentence, to two counts of felony
assault, for which he received concurrent sentences of one to four years. He had an extensive prior
criminal record, including convictions for breaking and entering, larceny, and unarmed robbery.
        The next two witnesses, Brian Weaver and Thomas Valastek, both testified that they heard
Eddleman admit to the shooting. Weaver testified that he attended a gang meeting on October 13,
1996, the day after Georgescu’s murder, and that Eddleman stated at that meeting that he had
committed a drive-by shooting while on a mission the previous night. Weaver explained that he
remembered the date because, on the previous evening, he had watched the boxing match between
Mike Tyson and Evander Holyfield in which Tyson bit Holyfield’s ear. On cross-examination, the
defense impeached Weaver’s testimony with evidence that Tyson and Holyfield did not fight each
other at all until November 9, 1996, and that the ear-biting bout did not take place until June 28,
1997. The defense also presented evidence that Weaver may have avoided punishment for
numerous probation violations by testifying against Eddleman.
         Valastek gave testimony substantially similar to Weaver’s: he stated that he was watching
the Tyson-Holyfield boxing match, that he heard Garcia mention a mission he wanted completed
that evening, and that the next morning he heard Eddleman bragging that he had been involved in
a drive-by shooting the day before. In addition to the inaccuracy of the boxing reference, three other
pieces of information call into question Valastek’s credibility. First, he too cooperated with police
only after he was arrested in connection with Georgescu’s murder. Second, he admitted on cross-
examination that his initial statement to police contained “a lot of lying.” Third, he admitted that
he chose to cooperate fully with police a day after he saw that Babbitt was receiving special perks
in jail – such as family visits, outside food, and television privileges – and figured “he must have
told them something really good to give him all that.”
       A fifth witness, Jennifer Lertola, Eddleman’s girlfriend at the time of the shooting, testified
that Eddleman called her shortly after the time of the shooting and told her to watch the Channel 7
news. Before trial, she allegedly had told police that, when she asked Eddleman if he had shot
Georgescu, Eddleman laughed and said “that’s for me to know and for you to find out,” and that
No. 05-1493              Eddleman v. McKee                                                                   Page 4


Eddleman later admitted to the shooting. At trial, however, she stated that she did not think that she
made those statements and that any statements she did make were driven by fear that the police
would take her children away if they thought she was concealing information.
       Eddleman argued that the Insane Spanish Cobras had no role in the shooting. Instead, he
claimed at trial, the person who shot Georgescu was targeting a resident of a house at the corner of
Kirkland and Trenton Streets, who had been involved in an earlier bar fight. Four witnesses
supported this core theory. On cross-examination, all four admitted that they formed their beliefs
about what happened based on rumor and speculation rather than specific evidence.
       The prosecution made frequent references to Eddleman’s confession, both in supporting its
theory of the case and in rebutting Eddleman’s theory. Four references stand out. First, in his
opening statement, the prosecutor emphasized the confession as soon as he began to discuss the
facts:
       Let me see, if I can, introduce you once again to the Defendant in this case. . . . This
       is David Eddleman, Insane Spanish Cobra, a member of the Insane Spanish Cobras.
       Back in October of 1996, the evidence will show you that this Defendant, this Insane
       Spanish Cobra, David Eddleman, confessed, made a full confession to shooting and
       killing an innocent fifteen-year-old [sic] girl . . . .
Second, Detective Barbara Simon read Eddleman’s confession to the jury. Her testimony, focused
entirely on the confession, lasted for almost five hours. Third, the prosecutor used the confession
as a potent weapon during his1 cross-examination of each of the four witnesses supporting
Eddleman’s “prior fight” theory. Fourth, the prosecutor began his summary of the evidence in his
closing argument by stating that “[w]e’ve got the Defendant’s confession, first and foremost of all
in this case,” and later referred to the confession at least five more times.
        The jury struggled to reach a verdict. After a day of deliberations, the jury communicated
to the court that it was deadlocked. The court instructed the jurors to continue their deliberations.
About an hour later, the jury returned a second communication stating that it could no longer
deliberate and had reached an impasse. The court then dismissed the jury for the weekend. Shortly
after reconvening, the jury found Eddleman not guilty of first-degree murder but guilty of both
second-degree murder and the firearm charge. The trial court sentenced Eddleman to thirty to sixty
years of imprisonment for the murder conviction, to be served consecutively to two years of
imprisonment for the firearm conviction.
        Eddleman appealed to the Michigan Court of Appeals, arguing, inter alia, that the trial court
erred in admitting the confession into evidence. The court agreed, but concluded that the error was
harmless:
       Nonetheless, we conclude that reversal is not warranted because the error was
       harmless. People v. Anderson, 446 Mich. 392, 406 (1994). The testimony of several
       witnesses clearly implicated the defendant in the crime. Brian Babbitt, also a
       member of defendant’s street gang, was in a car traveling behind the car defendant
       was riding in on the night of the shooting. Babbitt testified that he witnessed shots

       1
           Consider the following exchange during the cross-examination of George Sebastian Pitian:
       Q. Would the fact that this man confessed to doing what he thought was a shooting of a gang member,
       but by mistake hit Joane Georgescu, would that kind of change your mind about that?

       A. Yeah.
No. 05-1493           Eddleman v. McKee                                                        Page 5


       coming from the passenger side of defendant’s car, where defendant was seated.
       Two other gang members, Brian Weaver and Thomas Valastek, testified that they
       heard defendant admit to being the shooter. Defendant also told a fellow inmate that
       he had shot and killed Georgescu. Given the weight of this evidence, we conclude
       that the erroneous admission of the confession was harmless beyond a reasonable
       doubt. Id.
People v. Eddleman, No. 224957, slip op. at 2 (Mich. Ct. App. Mar. 19, 2002). The Michigan
Supreme Court denied his petition for review.
        Eddleman then filed a timely federal petition for a writ of habeas corpus pursuant to 28
U.S.C. § 2254, attacking only the state appellate court’s harmless-error determination. The district
court conditionally granted the writ, mandating that the state either schedule a new trial within
ninety days or release Eddleman. The warden appealed, and the district court agreed to stay its order
pending the resolution of this appeal.
                                                  II
       The admission of an involuntary confession at trial is subject to harmless-error analysis.
Arizona v. Fulminante, 499 U.S. 279, 303 (1991). In this case, we must clarify what type of
deference we owe on collateral review to a state court’s determination that an error was harmless.
        Prior to the enactment of the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”), the Supreme Court articulated two harmless-error standards. On direct review, “before
a federal constitutional error can be held harmless, the court must be able to declare a belief that it
was harmless beyond a reasonable doubt.” Chapman v. California, 386 U.S. 18, 24 (1967). On
collateral review, however, the Court instructed us to find an error to be harmless unless the error
“had a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.
Abrahamson, 507 U.S. 619, 637 (1993) (quoting Kotteakos v. United States, 328 U.S. 750, 776
(1946)).
       When Congress enacted AEDPA, it complicated this dichotomy. AEDPA states:
       An application for writ of habeas corpus on behalf of a person in custody pursuant
       to the judgment of a State court shall not be granted with respect to any claim that
       was adjudicated on the merits in State court proceedings unless the adjudication of
       the claim –
       (1) resulted in a decision that was contrary to, or an involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or
       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.
28 U.S.C. § 2254(d). When a state court addresses a harmless-error claim on direct review, the
clearly established federal law that it must apply is the Chapman standard. As such, AEDPA’s plain
language requires federal courts to deny a habeas petition in this situation unless a state court’s
determination of harmless error was contrary to, or an unreasonable application of, the principle that
an error must be harmless beyond a reasonable doubt.
        In cases when a state court ruled that an error was harmless, however, it is not clear whether
this new standard – Chapman plus AEDPA deference – supersedes Brecht’s “substantial and
injurious effect” standard or supplements it. The Second, Seventh, and Eighth Circuits have held
that AEDPA supersedes the Brecht standard and therefore have applied only Chapman’s “harmless
beyond a reasonable doubt” standard plus AEDPA deference. See Ben-Yisrayl v. Davis, 431 F.3d
No. 05-1493               Eddleman v. McKee                                                                     Page 6


1043, 1052 (7th Cir. 2005); Gutierrez v. McGinnis, 389 F.3d 300, 306 (2d Cir. 2004); Whitmore v.
Kemna, 213 F.3d 431, 433 (8th Cir. 2000). The Fourth and Ninth Circuits have held that AEDPA
supplements Brecht and therefore have crafted a two-step approach, granting habeas relief only if
the state court’s decision was contrary to, or an unreasonable application of, the Chapman standard
and the error is not harmless under the Brecht standard. See Inthavong v. Lamarque, 420 F.3d 1055,
1059 (9th Cir. 2005); Jones v. Polk, 401 F.3d 257, 264-66 (4th Cir. 2005). Joined by the First, Fifth,
and Tenth Circuits, see Robertson v. Cain, 324 F.3d 297, 306-07 (5th Cir. 2003); Herrera v.
Lemaster, 301 F.3d 1192, 1200 (10th Cir. 2002) (en banc); Medina v. Matesanz, 298 F.3d 98, 101
(1st Cir. 2002), we have agreed that AEDPA supplements Brecht, but concluded that, if the
petitioner can make the showing required by Brecht, “he will surely have demonstrated that the state
court’s finding that the error was harmless beyond a reasonable doubt – the Chapman standard – was
outside the realm of credible outcomes, and therefore resulted from an unreasonable application of
Chapman.” Nevers v. Killinger, 169 F.3d 352, 371-72 (6th Cir. 1999). Consequently, we have
continued to apply only the Brecht standard despite the enactment of AEDPA. See Bulls v. Jones,
274 F.3d 329, 335 (6th Cir. 2001).
        Today, we reconsider our position in light of the Supreme Court’s decision in Mitchell v.
Esparza, which strongly implied that courts should apply only the Chapman plus AEDPA deference
standard of review. 540 U.S. 12, 17-18 (2003) (per curiam), rev’g 310 F.3d 414 (6th Cir. 2002).
In Esparza, the Court reversed this court’s grant of a writ of habeas corpus, holding that we showed
insufficient deference under AEDPA to the harmless-error analysis of the Ohio Court of Appeals
and explaining:
         A constitutional error is harmless when “it appears ‘beyond a reasonable doubt that
         the error complained of did not contribute to the verdict obtained.’” Neder [v. United
         States, 527 U.S. 1, 15 (1999) (quoting Chapman, 386 U.S. at 24).] We may not grant
         respondent’s habeas petition, however, if the state court simply erred in concluding
         that the State’s errors were harmless; rather, habeas relief is appropriate only if the
         Ohio Court of Appeals applied harmless-error review in an “objectively
         unreasonable” manner.
Id. at 17-18 (some citations omitted). The Supreme Court never discussed or cited Brecht. Two
circuits, the Second and the Seventh, already have relied on Esparza to revisit their prior precedents
and adopt the standard of Chapman plus AEDPA deference. See Ben-Yisrayl, 431 F.3d at 1051
(overruling sub silentio Aleman v. Sternes, 320 F.3d 687, 690-91 (7th Cir. 2003), which applied the
two-step approach); Gutierrez, 389 F.3d at 306. The Fifth Circuit has suggested in dicta that it
might do the same. See Garcia v. Quarterman,    454 F.3d 441, 447 (5th Cir. 2006). Taking guidance
from Esparza, we now join those circuits.2 We hold that AEDPA replaced the Brecht standard with
the standard of3Chapman plus AEDPA deference when, as here, a state court made a harmless-error
determination.

         2
           We agree with our statement in Nevers that the set of errors that are not harmless under the Brecht standard
is a lesser included subset of the set of errors that are not harmless under the standard of Chapman plus AEDPA
deference. See Nevers, 169 F.3d at 371-72; accord Polk, 401 F.3d at 264-66 (holding that the state court unreasonably
applied Chapman, but that the error was not prejudicial under Brecht); Robertson, 324 F.3d at 307 n.5 (noting that the
alternative of Chapman plus AEDPA deference “is supposed to be more rigorous and less deferential to the state court
than the Brecht standard that we re-affirm today”); cf. Gutierrez, 389 F.3d at 305 (observing a “persistent similarity in
outcomes” reached under the two standards). Thus, as a practical matter, we think that Brecht and our cases applying
the Brecht standard remain helpful even when applying the standard of Chapman plus AEDPA deference.
         3
           AEDPA applies only to claims “adjudicated on the merits in State court proceedings,” and the standard of
review it mandates depends on an assessment of an actual decision made by the state court. 28 U.S.C. § 2254(d). Thus,
as we frequently have noted and the Supreme Court has confirmed, the Brecht standard continues to apply when federal
courts must make a harmless-error determination in the first instance, as when a state court found no error and therefore
No. 05-1493                Eddleman v. McKee                                                                       Page 7


        This result makes practical sense for two reasons. First, a judicially crafted standard
generally gives way when Congress steps in to address the same issue, as long as the original
standard was not constitutionally required. See, e.g., Schweiker v. Chilicky, 487 U.S. 412, 425
(1988) (holding that the court-created Bivens remedy is unavailable when Congress, through the
Social Security Act, provided an alternative mechanism for a plaintiff to vindicate his due process
rights). That is precisely what happened here. The Brecht Court saw the harm caused by de novo
collateral review of state court harmless-error determinations and crafted its own solution to prevent
that harm. See 507 U.S. at 636. It recognized that in mandating an alternative standard of review
it was acting as a temporary substitute for Congress, not as a permanent partner: “In the absence of
any express statutory guidance from Congress,” it explained, “it remains for this Court to determine
what harmless-error standard applies” to the petitioner’s claim. Id. at 633 (emphasis added). When
Congress enacted AEDPA, it obviated the need for such a stopgap.
        Second, we owe a different type of deference to state proceedings when a state court has
found an error to be harmless than when it found no error. We defer to state-court judgments for
two reasons. First, we respect the “presumption of finality” that “attaches to the conviction and
sentence at the conclusion of direct review.” Brecht, 507 U.S. at 633. Second, we respect a state’s
interest, grounded in principles of comity, in maintaining the “primary authority for defining and
enforcing the criminal law.” Id. at 635. Both Brecht and AEDPA reflect these finality and comity
interests. See, e.g., 141 Cong. Rec. H1425, 1427 (daily ed. February 8, 1995) (statement of Rep.
Cox) (“The central problem underlying federal habeas corpus review” prior to AEDPA “is a lack
of comity and respect for state judicial decisions.”); 141 Cong. Rec. H1400, 1400 (daily ed.
February 8, 1995) (statement of Rep. McCollum) (AEDPA “stands for the clear and simple
proposition that there must be finality and accountability.”).
        One might think that these finality and comity interests are strongest when a state court
addressed the harmless-error issue and concluded that an error was harmless. In one sense, that
intuition is correct. When a state court explicitly has held that an error was harmless, we owe
deference to that conclusion of law as a matter of comity. When a state court does not reach the
question of harmless error, we owe no such deference, since there is no relevant conclusion of law
to which we could defer.
        However, we do not defer to a state court solely out of respect for its resolution of a
particular legal issue. The principles of comity and finality also dictate that we should defer to a
state court’s ultimate disposition of a case. For two reasons, this second type of deference is weaker
when a state court found an error to be harmless than when it found no error at all. First, the state
interest in finality is weaker. A state court acknowledges that its resolution of the case was not
perfect when it recognizes that a federal constitutional error occurred at trial. While an imperfect
judgment still is entitled to a presumption of correctness, this presumption is not as strong as it
would be absent any finding of error. Second, the relevant state interest in comity is weaker. When
a state proceeding has violated federal constitutional rights, the state’s interest in the autonomous
administration of its criminal law gives way, at least in part, to the federal government’s interest in
protecting those rights. When a state court itself admits that a constitutional error occurred at a state



did not address whether an error would be harmless. See Penry v. Johnson, 532 U.S. 782, 795-96 (2001); Fulcher v.
Motley, 444 F.3d 791, 808-09 (6th Cir. 2006); Biros v. Bagley, 422 F.3d 379, 388 (6th Cir. 2005); Scott v. Gundy, 100
F. App’x 476, 480 (6th Cir. 2004); Hill v. Hofbauer, 337 F.3d 706, 718 (6th Cir. 2003); Mikesell v. Conley, 51 F. App’x
496, 506 (6th Cir. 2002); Stapleton v. Wolfe, 288 F.3d 863, 867-68 (6th Cir. 2002). We must scrupulously avoid
conflating cases that involve a state harmless-error determination and cases that do not, since AEDPA applies to the
former but not to the latter. Cf. Robertson, 324 F.3d at 305 (erroneously stating that, when the Supreme Court relied on
Brecht in Penry, a case in which the state court did not consider the issue of harmless error, it “acknowledged the vitality
of Brecht’s independent harmless-error analysis” in cases when a state court did consider the issue).
No. 05-1493           Eddleman v. McKee                                                          Page 8


trial (and therefore that a strong federal interest is in play), we do not compromise the state’s status
as a separate sovereign by lessening the deference to the final outcome reached in state court.
         In the situation we face today, in which a state court found error but concluded that the error
was harmless, we owe deference primarily to the state court’s harmless-error determination rather
than to the final outcome the state court reached. The standard we announce, Chapman plus AEDPA
deference, provides this type of deference by requiring us to decide whether that determination was
contrary to, or an unreasonable application of, clearly established federal law. In contrast, if the state
court had found no error, we would owe deference only to the final outcome the state court reached.
The Brecht standard, which clearly applies in that situation, provides that type of deference by
requiring us to determine whether an error had a “substantial and injurious effect on the jury’s
verdict.”
         Thus, our analysis of principles of separation of powers and of federalism supports our
reading of the Supreme Court’s precedent. When a state court addressed the question of harmless
error, the appropriate standard of review is the Chapman standard plus AEDPA deference.
                                                   III
        We now must determine whether the Michigan Court of Appeals decision that admitting
Eddleman’s confession was harmless error was contrary to, or an unreasonable application of,
Chapman. Despite some confusion about the relationship between AEDPA and Brecht, the district
court properly applied the Chapman standard plus AEDPA deference and concluded that the state
court’s decision was an unreasonable application of Chapman. We agree.
        Because the Michigan Court of Appeals applied the correct legal standard, asking whether
the error was harmless beyond a reasonable doubt, we evaluate its decision under the “unreasonable
application” portion of AEDPA. See (Terry) Williams v. Taylor, 529 U.S. 362, 405 (2000). A state
court unreasonably applies clearly established Supreme Court precedent when it reaches a result that
“falls outside the realm of plausible credible outcomes” dictated by the governing law. Barker v.
Yukins, 199 F.3d 867, 872 (6th Cir. 1999). Since the district court based its factual findings solely
“on a transcript from the petitioner’s state court trial,” we review de novo both those factual findings,
Wolfe v. Brigano, 232 F.3d 499, 501 (6th Cir. 2001), and the district court’s legal conclusions, Greer
v. Mitchell, 264 F.3d 663, 671 (6th Cir. 2001).
        In Arizona v. Fulminante, the Supreme Court applied Chapman’s “beyond a reasonable
doubt” harmless-error analysis in the context of a coerced confession. 499 U.S. 279, 295 (1991)
(citing Chapman, 386 U.S. at 24). Fulminante represents the best available explication of the
“clearly established Federal law, as determined by the Supreme Court of the United States,” relevant
to Eddleman’s claim.
        The defendant in Fulminante twice confessed to killing his stepdaughter. Id. at 283. The
Court held that the first confession, made to his FBI-informant cell mate while in jail on another
charge, was coerced. Ibid. The key piece of evidence remaining against him was his second
confession, made to the cellmate’s wife after his release from prison. Id. at 298. The Court
questioned the credibility of testimony about this second confession, noting that the cellmate did not
remember that it occurred until a year later, even though he was in the car when the alleged
conversation between his wife and the defendant took place; that the wife’s account of the
circumstances surrounding the confession sounded somewhat implausible; and that prosecutors
agreed to secure the cellmate a sentence reduction and to place both him and his wife in the witness
protection program in exchange for their testimony. Id. at 300.
        Because the Court considered the case on direct review, it applied the Chapman standard, id.
at 296, and concluded that the erroneous admission of the first confession was not harmless, id. at
No. 05-1493               Eddleman v. McKee                                                                   Page 9


302. It explained that the erroneous admission of a coerced confession presents a unique problem
under Chapman:
         A confession is like no other evidence. Indeed, the defendant’s own confession is
         probably the most probative and damaging evidence that can be admitted against him.
         . . . In the case of a coerced confession such as that [at issue in this case], the risk that
         the confession is unreliable, coupled with the profound impact that the confession has
         upon the jury, requires a reviewing court to exercise extreme caution before
         determining that the admission of the confession at trial was harmless.
Id. at 296 (quotation marks and citations omitted). It then evaluated the impact on Fulminante’s trial
of admitting his first confession, focusing on some of the five indicia of harmlessness that it
previously had set forth: the overall strength of the government’s case; the emphasis placed on the
confession within the government’s case; the relationship between the confession and other evidence;
the evidentiary value of the confession; and the defendant’s opportunity to attack the confession4
through cross-examination. Id. at 296-302; see Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986).
         Considering these five indicia of reasonableness, we see a strong congruence between
Eddleman’s case and Fulminante. Regarding the strength of the government’s case, the prosecutions
in Eddleman’s case and in Fulminante both rested solely on the testimony of questionably credible
witnesses. As in Fulminante, no physical evidence linked Eddleman to the crime. As in Fulminante,
the key prosecution witnesses against Eddleman told inconsistent or unbelievable stories: Babbitt’s
trial testimony differed in several key ways from the first account he gave to police, while Weaver
and Valastek both identified the date of the murder and Eddleman’s admitting to it by reference to
a boxing match that did not occur until nine months later. And as in Fulminante, those witnesses all
had reasons to implicate Eddleman other than a commitment to telling the truth: Babbitt and Valastek
cooperated only after they were arrested for Georgescu’s murder; Babbitt, Valastek, and O’Neal
admittedly received immunity from prosecution for some crimes, benefits in sentencing for others,
or both in exchange for their testimony; and prosecutors arguably forgave Weaver for probation
violations in exchange for his testimony.
        The Michigan Court of Appeals sidestepped these persistent similarities by focusing solely
on the number of witnesses implicating Eddleman. See Eddleman, No. 224957, slip op. at 2. The
Fulminante Court, however, rejected such formalistic classification of the type and quantity of
evidence, demanding instead that we consider how jurors might view the totality of the evidence
remaining when the confession is excised. Fulminante, 499 U.S. at 298. Even with the coerced
confession erroneously admitted into evidence, Eddleman’s jury twice informed the court that it was
deadlocked before returning its verdict. This datum was not present in Fulminante (in which the
Court never mentioned the jury’s deliberations) and provides a powerful indication that, without the
confession, jurors probably would view the case as quite weak. We do not believe that a court
reasonably could distinguish Eddleman’s case from Fulminante based on the strength of the
government’s case.
       The other four factors provide equally little basis for a distinction. Regarding the emphasis
placed on the confession, the government here, as in Fulminante, made the confession “the
centerpiece of this case.” Id. at 297. The prosecutor in Eddleman’s case referenced the confession


         4
           We consider these same factors regardless of the applicable standard of review, which alters only the nature
of the bar a petitioner or defendant must clear to demonstrate that an error was not harmless. Compare Stapleton v.
Wolfe, 288 F.3d 863, 867-68 (6th Cir. 2002) (applying Brecht standard on collateral review) with United States v.
Stavroff, 149 F.3d 478, 481-83 (6th Cir. 1998) (applying Chapman on direct review); see also Zappulla v. New York,
391 F.3d 462, 468 (2d Cir. 2004) (applying the standard of Chapman plus AEDPA deference on collateral review).
No. 05-1493           Eddleman v. McKee                                                      Page 10


throughout his opening and closing statements, called it the “first and foremost” evidence in the case,
and told the court that the confession alone would justify a conviction.
        Similarly, regarding the relationship between the confession and the other evidence, the
prosecutor routinely used the confession to deflect attention away from weak points in his case. He
used it to defend the credibility of the four key prosecution witnesses, arguing that their testimony
merely reinforced the confession. And he relied on it to undermine the credibility of Eddleman’s core
theory that the shooting was revenge for a bar fight unrelated to the activities of the Insane Spanish
Cobras, devoting almost all of his cross-examination of the four witnesses supporting that theory to
questions about the confession.
        Regarding the confession’s evidentiary value, the Fulminante Court distinguished between
full confessions and partial confessions. “While some statements by a defendant may concern
isolated aspects of the crime or may be incriminating only when linked to other evidence, a full
confession in which the defendant discloses the motive for and means of the crime may tempt the jury
to rely upon that evidence alone in reaching its decision.” Id. at 296. Like the defendant in
Fulminante, Eddleman gave a full confession, including both a direct admission of guilt and detailed
information about the crime, such as what type of gun was used.
        Regarding the final factor, the Fulminante Court suggested that the opportunity for cross-
examination alone could not overcome the other indications that the admission of the confession was
not harmless. See id. at 300 & n.10. Based on our reading of the trial transcript, Eddleman’s trial
attorney also seems to have done a superb job under difficult conditions. In light of Fulminante,
however, the Michigan Courts of Appeals could not reasonably have concluded, beyond a reasonable
doubt, that his efforts eliminated the prejudice caused by the erroneous admission of the confession.
        On each of the dimensions that the Supreme Court identified as relevant to a harmless-error
determination, the circumstances of Eddleman’s case parallel the circumstances of Fulminante. No
other case-specific factors dictate that the two cases should come out differently. Consequently, we
hold that the Michigan Court of Appeals’s harmless-error decision was an unreasonable application
of clearly established federal law, as determined by the Supreme Court’s decisions in Chapman and
Fulminante.
                                                  IV
        For the preceding reasons, the district court’s conditional grant of a writ of habeas corpus is
AFFIRMED. The case is remanded to the district court with instructions to order Eddleman’s release
unless the state grants Eddleman a new trial within a reasonable period.